Title: To Thomas Jefferson from William Short, 2 April 1786
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris April 2d. 1786

My last Letter was by the Post eight Days ago. Since that a Letter has come to your Address from Monsr. de Vergennes; and as I have not yet received any Thing like an Answer from Monsieur de Reyneval, I am induced to suppose this Letter may be partly on that Subject; Its being somewhat thicker than a common Letter would lead to suppose it contained other Matters also. I am very impatient to find a private Conveyance for it; notwithstanding Colo. Humphries Enquiries whilst I was at St. Germains and mine since my Return I can hear of no Body who goes soon for London. There is also a Letter here which the Handwriting and the Post-mark shew me to be from Mr. Dumas at the Hague; it arrived yesterday.
There are no other Circumstances that have come to my knowlege with which I suppose you would wish to be acquainted. Not a Tittle of Intelligence from America not even an American arrived at Paris except three or four, soon after your Departure, from England. Mr. Norris the elder goes by the Packet of this Month to Philadelphia. I imagine you have before this recieved particular Accounts of the Proceedings of our late Assembly. A Letter from Mr. Skipwith in London a few Days ago brought me a List of the Acts passed at their late Session. They have in a great Measure made up for their last Session by the Number they have passed at this. The Facility of Legislation seems from thence an Evil more difficult to cure than I had supposed, since a Reduction of the number of Sessions does not produce a Reduction of the Number of Laws.
I sent yesterday to the Convent to enquire about Miss Patsy that I might be able to compensate you for the Trouble of this Letter in adding something about her. She is well and wanting  only to hear more frequently from you to render her still more happy. She flatters herself with the Hopes of seeing you soon. After her Sir do me the Justice to believe that no Body can desire it more than him who is with Sentiments of the purest Friendship, Yours &c.,

W. Short


Sunday Evening April 2d.
P.S. The Moment after finishing my Letter yours of March 28th came to Hand. I send it although I think it very probable and almost certain that you will have left London before its Arrival. Colo. Humphries desires me to add his most respectful Compliments for you, and to tell you that he had begun a Letter in Answer to yours which he had received to be sent by to-morrow’s Post. The Probability of your early Departure from London prevents his continuing it. He will leave a Letter here for you. WS

